 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21           Page 1 of 9 PageID 1302


                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

UNITED STATES OF AMERICA                §
                                        §
VS.                                     §       CRIMINAL NO. 4:00-CR-54-Y
                                        §
THOMAS REEDY                            §

      ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEIF

      Before the Court is Thomas Reedy’s motion to reduce his

sentence of life in prison because an extraordinary and compelling

reason exists.        See 18 U.S.C. § 3582(c)(1)(a).               That reason, he

argues,   is   that    a    life     sentence    is    unduly    severe    given   his

background and criminal culpability.                  The Court sympathizes with

Reedy but disagrees that this alone constitutes an extraordinary

and compelling reason.         Since his sentencing, prison terms for his

crimes——all relating to the distribution of child pornography——

have increased.        Whatever an individual judge’s thoughts on the

appropriateness of Reedy’s sentence, there is no principled reason

for   reducing   his       legally    valid     sentence.        For   this   reason,

described in more detail below, Reedy’s motion will be denied.


                                      BACKGROUND

       Reedy was born in 1963 and generally experienced a happy,

normal    childhood.         His     parents     remained       married,   and     both

maintained stable jobs.         No family members had criminal records or

drug problems. He did well in school and played drums in the band.

Reedy graduated from high school in 1981.


ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 1
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21        Page 2 of 9 PageID 1303


      Reedy then stumbled around trying to find his way into

adulthood.      After graduating high school, he enrolled in college

and quickly dropped out.           He then started working full time at a

nursing home in his hometown, eventually advancing to a nursing

position and office manager.             He turned his position into a good

paying nursing job at area hospitals, which eventually took him to

Fort Worth, Texas. He also went through two quick marriages, both

ending in divorce, and neither producing children.

      But things started coming together in the mid-1990s. A few

years before then, Reedy discovered his knack for computers and

computer programming.           He read books on the subject and devoted

his personal time to experimenting with computers.                     This soon

became his full-time job. Then in 1997, Reedy married Janice Lowe,

and   soon    after     adopted    her   nine-year-old     daughter.     By   all

accounts, these two had a good marriage, and Reedy was a good

father.

      By     1997,    Reedy’s     internet-based   company,     Landslide,    was

thriving by catering to pornography websites. Reedy did not create

any content.         But Landslide recruited websites who did create and

host content, marketed those sites, and then provided information

to increase traffic to the sites.             Landslide employed between 12

and 15 people, including Reedy’s wife.             Between 1997 and Reedy’s

arrest in September 1999, Landslide earned a profit of $2,968,422.




ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 2
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21      Page 3 of 9 PageID 1304


        Several, but not all, of the pornography websites displayed

children.       And Reedy knew this.      Landslide’s website advertised

child pornography, and $1,290,412 of its profits were derived from

child    pornography.       In   fact,   Landslide’s    website     prominently

displayed links and advertisements to graphic child pornography.

        After being indicted on 89 counts related to the distribution

of child pornography, the sentencing guidelines recommended Reedy

serve     180    months’    imprisonment,    with      each     count   to   run

consecutively.      The Court imposed a life sentence, which at the

time was mandatory.        Reedy was only 36 years old.

        Reedy has since appealed this sentence twice.            U.S. v. Reedy,

304 F.3d 358 (5th Cir. 2002); U.S. v. Reedy, 145 F. App’x 465 (5th

Cir. 2005).      He has also filed a writ of habeas corpus.             Reedy v.

U.S., Civ. No. 4:12-CV-721-Y (N.D. Tex. 2012).                His life sentence

has withstood all legal challenges.

        In prison, Reedy has been a model inmate.         After 20 years, he

has no disciplinary problems.            He has taken advantage of many

educational opportunities, and he has demonstrated a strong work

ethic.    If released, Reedy has a feasible plan of finding work and

becoming a contributing member of society.

        On April 22, 2021, Reedy filed a motion to reduce his sentence

under the compassionate-release statute.         18 U.S.C. 3582(c)(1)(A).




ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 3
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21          Page 4 of 9 PageID 1305


(Doc. no. 363.)      He advances on two main arguments1: (1) following

the   sentencing       guidelines’      recommendation         of       stacking    his

sentences    is   no    longer    mandatory;    and    (2)        his    sentence    is

disproportionately harsh compared to other crimes.                   The government

filed a response (doc. no. 368), and Reedy a reply (doc. no. 371).


                                    ANALYSIS

      Reedy asks the Court to reduce his life sentence.                     The Court

undertakes    this     analysis    cautiously    because          the    finality    of

sentences is a concept “which is essential to the operation of our

criminal justice system” and diminishing this concept “deprive[s]

[criminal law] of much of its deterrent effect.”                    Teague v. Lane,

489 U.S. 288, 309 (1989).         But Congress authorized district courts

to make these reductions in appropriate cases.

      Under 18 U.S.C. § 3582(c)(1)(A)(i), the compassionate-release

statute, a district court has discretion to “reduce a term of

imprisonment”     upon   a     convict’s   motion     if     it     finds    that   (1)

“extraordinary and compelling reasons warrant such a reduction,”

(2)   the    reduction    is     consistent    with    applicable           sentencing

factors, and (3) “such a reduction is consistent with applicable

policy    statements     issued    by   the    [United       States]        Sentencing

Commission” (USSC).          18 U.S.C. § 3582(c)(1)(A).                 As explained


      1 Reedy also argues that the Court miscalculated his pecuniary gain from
his crime. But he has already challenged this and lost. See Reedy, 304 F.3d
358, 370 (5th Cir. 2002). The Court will not revisit the issue again.




ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 4
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21      Page 5 of 9 PageID 1306


below, the Court concludes that Reedy’s sentence and situation

fail to provide extraordinary and compelling reasons.

      This   difficult       conclusion    emerges    from   the    meaning    of

“extraordinary and compelling reasons.”          The Fifth Circuit has so

far declined to give the phrase any legal substance.                  Congress

likewise     failed     to     define     it,   saying       only    that     the

“[r]ehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason.”             28 U.S.C. § 994(t).      The

Fifth Circuit notes that applying this phrase has been “notoriously

thorny.”     Shkambi, 993 F.3d at 391.

      The difficulty increases when the inmate claims the severity

of his sentence itself is the extraordinary and compelling reason.

The United States Sentencing Commission issued policy statements

that provide some guidance when the circumstances justifying the

inmate’s compassionate release are his medical condition, age, or

family circumstances.          Id.      That policy statement, while not

binding on the Court, provides guidance.               See United States v.

Gonzalez, 819 F. App’x 283, 284 (5th Cir. 2020).              But that policy

provides no guidance when determining whether a sentence was too

severe for the crime.

      Judge Means, having faced this issue before, crafted a test

to   determine   when    a    sentence’s    severity     itself     constitutes

extraordinary and compelling reasons.           United States v. Tolliver,

Crim. No. 4:00-CR-84-Y, 2021 WL 1419456 (N.D. Tex. Mar. 29, 2021).


ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 5
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21    Page 6 of 9 PageID 1307


After considering other circuit-court and district-court opinions,

relevant statutes, USSC policies, and BOP policies, the Court

concluded that the Court should consider the following factors:

      (1)    an “exceptionally dramatic        change”    in   the   relevant
             sentencing regime;

      (2)    that, today, the defendant would receive a significantly
             reduced sentence;

      (3)    the defendant appears rehabilitated, deserving of the
             reduction, and likely to succeed upon release; and

      (4)    strong deference to the BOP’s relevant guidelines and
             decisions.

Id. at *4–5.     This test provides some shape to the analysis, but

the analysis is as much art as science.          The weight given to each

factor necessarily varies depending on the circumstances, and the

ultimate balancing must be case specific.

      But the first factor is necessary.            When an inmate grounds

his sentence-reduction request on his sentence’s severity, which

Reedy has, then the relevant sentencing law must have changed.

“The relevant statutes suggest this limit.”              Tolliver, 2021 WL

1419456 at *7 (discussing the interaction of 18 U.S.C. § 3553 and

§ 944(t)).     Requiring a change in law also provides a principled

basis for altering final convictions.            Id. (stating that this

requirement “is a flood-control element”).               Without this, the

compassionate-release motion would just be a motion to reconsider;




ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 6
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21   Page 7 of 9 PageID 1308


that is to say, a mulligan.        That cannot possibly rise to the level

of “extraordinary and compelling.”

      Moreover,    the    change     must   be   exceptionally       dramatic.

Congress already provided a mechanism for small changes in the

guidelines.     See 18 U.S.C. § 3582(c)(2).          Therefore, the first

question in this case must be what relevant sentencing-law changes

have there been?

      In this case, the Court has identified two relevant changes.

First, Reedy notes that United States v. Booker held that the

United States Sentencing Guidelines are not mandatory.               543 U.S.

220 (2005).    When the Court sentenced Reedy, they were mandatory.

In the abstract, this change is not exceptionally dramatic.                It

addresses no offense or sentence.           Thus——by itself——the Booker

decision fails to constitute a significant enough change to warrant

the label “extraordinary and compelling.”

      When applied to Reedy’s life sentence, the Booker discretion

amounts to some change.      Tolliver, 2021 WL 1419456, at *6 (quoting

U.S. v. McCoy, 981 F.3d 271, 285 (4th Cir. 2020)).             If sentenced

today, it is possible that the Court, relying on Booker, would

vary from the guideline recommended life sentence.                    But his

resulting sentence would still be quite severe.          Child pornography

is a serious crime.      In this case, the child victims are unknown,

but their experiences will traumatize them for the rest of their

lives.   While Reedy did not actively participate in the creation


ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 7
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21     Page 8 of 9 PageID 1309


of the pornography, he provided a platform that motivated others

to do so. There are some mitigating factors: Reedy had no criminal

history, he had a stable family life, and he committed his crimes

from behind a keyboard.           But Reedy knew what he was doing,

encouraged it, and profited handsomely from it.              With the million-

plus dollars he earned from child pornography, he bought a new

house, new BMW and Mercedes, new furniture, and other accoutrements

of wealth.      Any variance allowed by Booker would have still

resulted in a long sentence.        This makes it difficult to say the

Booker holding resulted in a change in sentencing law that was

“exceptionally dramatic.”

      And the second relevant change in law works against Reedy.

Since 2000, when the Court sentenced Reedy, the maximum sentences

for Reedy’s crimes have all increased.          18 U.S.C. §§ 2252(a)(1),

2252A (since 2000, the statutory maximum increased from 15 to 20

years).    The increased maximums suggest that, over the past two

decades, societal contempt of these crimes has increased.               Also,

the sentencing guidelines still recommend stacking the counts,

which means that, today, Reedy’s recommended sentence would be

longer.

      Together,    these    two    changes     fail     to     constitute    an

exceptionally dramatic change to the relevant sentencing law.               And

without that, the Court cannot in good conscious hold that Reedy

has presented extraordinary and compelling reasons to modify a


ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 8
 Case 4:00-cr-00054-Y Document 372 Filed 08/23/21   Page 9 of 9 PageID 1310


final criminal conviction.         See Williams v. United States, 401

U.S. 667, 691 (1971) (concurrence) (Harlan, J.) (“No one, not

criminal defendants, not the judicial system, not society as a

whole is benefited by a judgment providing a man shall tentatively

go to jail today, but tomorrow and every day thereafter his

continued    incarceration shall be subject to fresh litigation on

issues already resolved.”).          Accordingly, the Court concludes

Reedy failed to present extraordinary and compelling reasons for

modifying his sentence under 18 U.S.C. § 3582(c)(1)(A).


                                 CONCLUSION

      For these reasons, Reedy’s motion should be and it is hereby

DENIED.

      SIGNED August 23, 2021.

                                          ____________________________
                                          TERRY R. MEANS
                                          UNITED STATES DISTRICT JUDGE




ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELIEF – PAGE 9
